 


110 HR 2303 IH: To provide for the issuance of a 
U.S. House of Representatives
2007-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2303 
IN THE HOUSE OF REPRESENTATIVES 
 
May 14, 2007 
Mr. King of New York (for himself, Mr. Marshall, Mr. Souder, Mrs. Maloney of New York, Mr. Walsh of New York, Mr. Van Hollen, Mr. Kuhl of New York, Mr. Higgins, Mr. LaHood, Mr. Cummings, Mr. Braley of Iowa, Mr. Bilirakis, Mr. Emanuel, Mr. Hall of New York, Mr. Fossella, Mr. Rangel, Mr. Donnelly, Mr. McCotter, Ms. Corrine Brown of Florida, Mr. Wolf, Mrs. Lowey, Mr. Crowley, Mr. Wicker, Mr. McNulty, Mrs. McCarthy of New York, Mr. Walberg, Mr. Hinojosa, Mr. Johnson of Georgia, Mr. Frelinghuysen, Mr. Holt, Mr. Boswell, Mr. Brady of Pennsylvania, Ms. Fallin, Mr. Feeney, Mr. Sestak, Mr. Paul, Ms. Shea-Porter, Mrs. Capito, Ms. Bordallo, Mr. Fortenberry, Mrs. Davis of California, Mr. Conaway, Mr. Taylor, Mr. Sessions, Mr. Price of North Carolina, and Mr. Wamp) introduced the following bill; which was referred to the Committee on Oversight and Government Reform 
 
A BILL 
To provide for the issuance of a forever stamp to honor the sacrifices of the brave men and women of the armed forces who have been awarded the Purple Heart. 
 
 
1.Short titleThis Act may be cited as the Perpetual Purple Heart Stamp Act.   
2.FindingsThe Congress finds that— 
(1)the Purple Heart is the oldest military decoration in the world still in use; 
(2)the Purple Heart was first established by General George Washington on August 7, 1782, as the Honorary Badge of Distinction, otherwise known as the Badge of Military Merit or Decoration of the Purple Heart; 
(3)the Purple Heart is awarded in the name of the President of the United States and may, among others, be awarded— 
(A)to any member of the armed forces who is wounded in an action against or held prisoner of war by an enemy of the United States; or 
(B)posthumously to the next of kin of any person who is a member of the armed forces at the time the person is killed or wounded under circumstances otherwise qualifying that person for award of the Purple Heart; 
(4)more than 1,700,000 Americans have been awarded the Purple Heart; and 
(5)the Purple Heart postage stamp, first issued by the United States Postal Service on May 30, 2003, honors the sacrifices of the brave men and women of the armed forces who have been awarded the Purple Heart. 
3.Perpetual Purple Heart Stamp 
(a)In generalIn order to continue to honor the sacrifices of the brave men and women of the armed forces who have been awarded the Purple Heart, the Postmaster General shall provide for the issuance of a forever stamp suitable for that purpose. 
(b)DefinitionFor purposes of this Act, the term forever stamp means a definitive stamp which meets the postage required for first-class mail up to one ounce in weight, and which retains full validity for that purpose even if the rate of that postage is later increased. 
(c)Effective dateThe stamp described in subsection (a) shall be issued beginning as soon as practicable after the date of the enactment of this Act and shall not thereafter be discontinued. 
 
